The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2021/0124206 or CN108732837).Regarding claim 1, Li et al. teaches in figure 6 and related text a thin film transistor (TFT) array substrate, comprising a substrate 100; 
wherein a buffer layer 1400 and a TFT functional layer are sequentially disposed on the substrate, the TFT functional layer comprises an active layer 700, a gate insulating layer 800, a gate layer 200, an interlayer insulating layer 300, and a source-drain layer 600, 630 sequentially disposed on the buffer layer 1400, 
an inorganic insulating layer 900 is disposed on the source-drain layer 600, 630; and 
a backside indium tin oxide (BITO) layer 1000, a passivation layer 1100, and a top indium tin oxide (TITO) layer 1200 are sequentially disposed on the inorganic insulating layer 900; 
wherein a first through-slot penetrating the BITO layer 1000 is positioned above a data trace 600 of the source-drain layer, and 
the passivation layer 1100 fills the first through-slot and contacts with a surface of the inorganic insulating layer 900.

Li et al. do not explicitly state that insulating layer 900 is an inorganic insulating layer.
Li et al. teaches in figure 6 and related text that insulating layer 500 is an inorganic insulating layer.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form insulating layer 900 as an inorganic insulating layer in Li et al.’s device, in order to simplify the processing steps of making the device by using conventional insulating material.

Regarding claim 2, Li et al. teaches in figure 6 and related text that a width of the first through-slot is less than or equal to a width of the source-drain layer disposed underneath.

Regarding claim 3, in the combined device the inorganic insulating layer comprises SiN and/or SiO.

Regarding claim 4, Li et al. teaches in figure 6 and related text that the passivation layer 1100 is provided with a second through-slot, the second through-slot penetrates the passivation layer 1100 and a part of the inorganic insulating layer 900 to a surface of the source- drain layer 600, and the TITO layer 1200 is connected to the source-drain layer through the second through-slot.

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the TFT array substrate of a low temperature poly-silicon (LPTS) type TFT array substrate in Li et al.’s device, in order to improve the device characteristics.

Regarding claim 8, Li et al. teaches in figure 6 and related text a display panel, comprising the TFT array substrate according to claim 1.

Regarding claim 9, Li et al. teaches in figure 6 and related text that the first through-slot is formed in the BITO layer 1000 positioned above the source-drain layer on the TFT array substrate, the passivation layer fills the first through-slot and contacts with the surface of the inorganic insulating layer, the source-drain layer in the array substrate is configured to be a data trace, and the BITO layer disposed on the source-drain layer is configured to be a common electrode (see paragraph [0078]).

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to position the first through-slot between two adjacent gate traces provided in the display panel in Li et al.’s device, in order to use the device in practical application which requires plurality of gate trances.


Response to Arguments
1.	Applicants argue that “The planarization layer is not equivalent to the inorganic insulating layer as in amended claim 1”, because “The planarization layer commonly used in the industry is formed from organic photoresist materials by coating and exposing with a photomask. However, the inorganic insulating layer as in amended claim 1 is formed by deposition of inorganic materials such as SiN or SiO, which has the advantage of not requiring the use of a photomask for exposure”. 

1.	Although Li use layer 900 as a planarization layer, layer 900 can be formed of an inorganic material. Not all planarization layers must be formed of an organic photoresist material.

2.	Applicants argue that “Although Li discloses that the second interlayer insulating layer (500) is an inorganic insulating layer, a person of ordinarily skill in the art is not motivated to replace the conventional organic planarization layer on the source-drain layer (600) with the inorganic insulating layer at least because doing so alone will cause the coupling capacitance between the source-drain layer (600) and the BITO layer (1000) to increase, resulting in optical problems”. 

2.	An artisan would be motivated to replace the organic planarization layer with an inorganic insulating layer, because it simplify the processing steps of making the device by using conventional insulating material and only one inorganic material.

3.	Applicants argue that “the BITO layer (common electrode layer 1000) of the TFT array substrate disclosed by Li is not defined with a through-slot penetrating the BITO layer and positioning above a data trace of the source-drain layer (600). As shown in Li's FIG. 6, there is no through-slot penetrating the BITO layer (1000), there is only a groove defined on the planarization layer (900)”. 

3.	The present application provides a space filled with a dielectric material 109 between sidewalls of two adjacent elements 110.  Li also teaches in figure 6 a space filled with dielectric material 1100 between sidewalls of two adjacent elements 1000.
Although applicants call the space of the present invention as “slot” and Li’s space as “groove”, both structures comprise a space filled with dielectric material between sidewalls of two adjacent elements, as required by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
5/23/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800